Citation Nr: 0504880	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  94-30 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, for the period prior to 
November 7, 1996.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, for the period from November 
7, 1996 to August 1, 1999.

3.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder, for the period on and 
subsequent to August 1, 1999.

4.  Entitlement to an evaluation in excess of 20 percent for 
status post arthrotomy and medial meniscectomy of the right 
knee with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1968 to March 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1992 rating decision 
by the Buffalo, New York, Regional Office (RO), which 
confirmed 10 percent evaluations each for post-traumatic 
stress disorder and a right knee disability, classified as 
status post arthrotomy and medial meniscectomy of the right 
knee with arthritis.  A June 1993 RO hearing was held.  By an 
April 1994 hearing officer decision/rating decision, the 
evaluation for post-traumatic stress disorder was increased 
from 10 percent to 30 percent, effective July 1, 1991.  In 
October 1997, appellant's request for a Board hearing was 
withdrawn.  

In a February 1998 decision on another issue, the Board 
remanded the appellate issues involving post-traumatic stress 
disorder and a right knee disability to the RO for additional 
evidentiary development.  By an August 1999 rating decision, 
the evaluation for the service-connected right knee 
disability was increased from 10 percent to 20 percent, 
effective August 15, 1991 (coded under Diagnostic Codes 5010, 
for rating traumatic arthritis, and 5259, for rating removal 
of semilunar cartilage).  By an October 2001 rating decision, 
the evaluation for post-traumatic stress disorder was 
increased from 30 percent to 50 percent, effective November 
7, 1996, and then increased to 70 percent, effective August 
1, 1999.  See AB v. Brown, 6 Vet. App. 35 (1993).  

By a February 2004 determination (See February 2004 
Supplemental Statement of the Case), the RO assigned separate 
10 percent evaluations each for right knee instability and 
for status post arthrotomy and medial meniscectomy of the 
right knee with arthritis, all effective August 1, 2003 (for 
a combined 20 percent evaluation for the service-connected 
right knee disabilities).  However, in a subsequent May 2004 
determination (See May 2004 Supplemental Statement of the 
Case), the RO decided that its previous action in assigning 
separate evaluations for the service-connected right knee 
disabilities was clearly and unmistakably erroneous (on the 
grounds that the two combined 10 percent evaluations equaled 
only 19 under the combined ratings schedule formula in 
38 C.F.R. § 4.25 and was therefore less than the single 20 
percent evaluation previously in effect).  Consequently, the 
RO in that May 2004 determination restored a single 20 
percent evaluation for status post arthrotomy and medial 
meniscectomy of the right knee with arthritis (coded under 
Diagnostic Codes 5010, for rating traumatic arthritis, and 
5257, for rating other impairment such as instability).  
However, the Board in its decision herein has determined that 
separate evaluations for the service-connected right knee 
disabilities are warranted based on arthritis and 
instability, as will be explained in detail below.  Id.  

Based on the aforementioned procedural history, the Board has 
reframed the appellate issues as those delineated on the 
title page of this decision, and will proceed accordingly.  


FINDINGS OF FACT

1.  Appellant's service-connected post-traumatic stress 
disorder, for the periods prior, and on and subsequent, to 
November 7, 1996, has been manifested primarily by complaints 
of irritability, nightmares, depression, sleep difficulties, 
and associated symptomatology.  He remains appropriately 
attired, well-oriented, alert, and cooperative with 
essentially intact cognitive functioning.  Diagnoses have 
included severe post-traumatic stress disorder.  

2.  It is at least as likely as not that appellant's post-
traumatic stress disorder, for the periods prior, and on and 
subsequent, to November 7, 1996, has resulted in occupational 
and social impairment more nearly reflective of severe, not 
total, occupational and social impairment with deficiencies 
in most areas.  

3.  Appellant's post-traumatic stress disorder, for the 
periods prior, and on and subsequent, to January 2, 1998, has 
not more nearly resulted in totally incapacitating 
psychoneurotic symptoms or total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

4.  The appellant's service-connected right knee disability 
is manifested primarily by arthritic joint pathology.  The 
clinical evidence reveals right knee extension limited to 25 
degrees or less, and no less than 90 degrees' flexion, with 
extension estimated as limited to 30 degrees during painful 
flare-ups.  He exhibits an antalgic gait but does not require 
utilization of any assistive devices.  The right knee has 
been medically described as having only slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no 
more, for appellant's post-traumatic stress disorder, for the 
periods prior, and on and subsequent, to November 7, 1996, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (effective prior, and on and 
subsequent, to November 7, 1996).

2.  The criteria for a combined 50 percent evaluation (40 
percent for limitation of motion, and 10 percent for 
instability), but no more, for appellant's service-connected 
right knee disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 
4.10, 4.40, 4.45, 4.71a, Codes 5010, 5257, 5259, 5260, 5261 
(2004); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998), VA O.G.C. Prec. 
Op. No. 9-98 (August 14, 1998), and VA O.G.C. Prec. Op. 9-
2004 (September 17, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the disabilities ratings appellate issues, 
particularly in light of the Board's decision herein 
partially allowing these issues.  A comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the disabilities at issue over the 
years are documented in the several claims folders.  
Appropriate VA psychiatric and orthopedic examinations were 
conducted during the relevant periods in question and 
numerous VA clinical records were obtained and associated 
with the claims folders.  Furthermore, additional development 
of the evidentiary record was conducted pursuant to the 
Board's February 1998 remand.  Said clinical records and 
examinations are sufficiently detailed and comprehensive 
regarding the nature and severity of the service-connected 
disabilities at issue for the periods in question, and 
provide a clear picture of all relevant symptoms and 
findings.  Said clinical records and examinations included 
ranges of right knee motions and associated findings and 
assignment of scores on the psychiatric Global Assessment of 
Functioning Scale (GAF Scale), which deals with the degree to 
which an individual functions socially and industrially.

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disabilities in issue than that shown on said VA 
examinations and treatment reports.  Additionally, appellant 
was issued a Statement of the Case and Supplemental 
Statements of the Case, which included relevant laws and 
regulations, discussion of relevant clinical evidence, rating 
criteria, and a detailed explanation of the rationale for the 
adverse decisions.  

Appellant has not indicated in any written correspondence 
that there are relevant medical records pertaining to the 
appellate issues in question not currently associated with 
the claims folders.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  In the instant case, the initial rating 
decisions on appellant's disabilities ratings claims in 
question were rendered prior to the VCAA and, thus, a pre-
adjudication VCAA notice could not have in fact been issued.  
Pelegrini does not contain a remedy under such facts, nor is 
an efficient or timely remedy evident to the Board under the 
circumstances here.  Additionally, VA's General Counsel 
recently held that no VCAA notice was required for 
"downstream" issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  In any event, the RO issued 
an October 2003 VCAA notice on said claims on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his disabilities claims at issue or his substantive 
rights, for the aforestated reasons and is therefore 
harmless.  See 38 C.F.R. §  20.1102 (2004).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
and Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the disabilities issues on 
appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
and right knee disabilities on appeal in the context of the 
total history of those disabilities, particularly as they 
affect the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.


I.  An Evaluation in Excess of 30 Percent for Post-traumatic 
Stress Disorder, for the Period Prior to November 7, 1996; in 
Excess of 50 Percent, for the Period From November 7, 1996 to 
August 1, 1999; and in Excess of 70 Percent, for the Period 
On and Subsequent to August 1, 1999.

The VA's Schedule for Rating Disabilities, 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.125-130, effective February 3, 1988 
until amended November 7, 1996, provided a general rating 
formula for psychoneurotic disorders, including post- 
traumatic stress disorder (Diagnostic Code 9411), based upon 
the degree of incapacity or impairment:  "Definite" social 
and industrial impairment warranted a 30 percent evaluation; 
"considerable" warranted a 50 percent evaluation; and 
"severe" warranted a 70 percent evaluation.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 
95, 97 (1994), which referred to "the criteria in 38 C.F.R. 
§ 4.132, DC 9411[,] for a 100% rating are each independent 
bases for granting a 100% rating."

VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125-130 
(2004).  Section 4.132 has been redesignated as § 4.130.  

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130 (effective 
November 7, 1996).

The old and amended versions of the mental disorders 
regulations appear applicable in the instant case, since the 
April 1992 rating decision appellant appealed, which 
confirmed a 10 percent evaluation for post-traumatic stress 
disorder, appears to stem from a contemporaneous claim for 
benefits for which the RO assigned an effective date of July 
1, 1991.  It should be pointed out, however, that the revised 
rating criteria may not be applied to a claim prior to the 
effective date of the amended regulation.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC. 3-2000 (Apr. 10, 2000).  
See also Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated 
on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  The Board 
will apply the old and the new criteria, whichever are more 
favorable, to the claim at issue, to the extent indicated.  

With respect to the period prior to November 7, 1996, 
appellant's service records revealed that he was an artillery 
scout observer in Vietnam and received a Combat Action 
Ribbon.  A February 1981 rating decision granted service 
connection and assigned a 10 percent evaluation for post-
traumatic stress disorder.  On December 1980 VA psychiatric 
examination, mild anxiety reaction, classified as post-
traumatic stress syndrome, was diagnosed.  On May 1983 VA 
psychiatric examination, post-traumatic stress disorder with 
marginal psychosocial adjustment was diagnosed.  Other VA 
psychiatric examinations in the 1980's and in 1990 indicated 
continued impairment from his post-traumatic stress disorder.  
He received VA vocational rehabilitative counseling/training 
in computer science in the 1980's. 

Clinical records from a private structured-living health care 
provider reported that in 1991, appellant was on disability 
leave from work due to post-traumatic stress disorder; and 
psychological symptoms included anxiety, apprehensiveness, 
self-imposed isolation, increased sleep disorders, paranoia, 
and nightmares, flashbacks, and intrusive thoughts related to 
Vietnam.   

In January 1992, a VA post-traumatic stress disorder clinic 
evaluation revealed that appellant was employed as a computer 
programmer.  He reportedly had appeared tense with an 
overwhelming concern that something catastrophic would happen 
if he returned to work, although he was alert, oriented, and 
with intact memory.  It was noted that as a result of the 
severity of his symptoms, he was hospitalized for two months 
at a VA Medical Center and then placed in a three-month 
structured living environment; and that he subsequently 
returned to work on a part-time basis, although with post-
traumatic stress disorder symptoms manifested by intrusive 
thoughts, nightmares, isolation, poor concentration, 
irritability, depression, panic feelings, and interpersonal 
difficulties.  Post-traumatic stress disorder was diagnosed 
with a GAF scale score of 35 assigned.  

On March 1992 VA psychiatric examination, appellant had 
reportedly returned to full-time work as a computer 
programmer after receiving post-traumatic stress disorder 
psychotherapy.  He lived alone.  He had occasional nightmares 
and other Vietnam-related symptoms.  Clinically, he appeared 
correctly oriented, had normal cognitive functions, and very 
good insight and judgment.  

Appellant appealed an April 1992 rating decision, which 
confirmed a 10 percent evaluation for post-traumatic stress 
disorder.

VA clinical records revealed that in August 1992, appellant 
was described as psychologically "fragile" with panic 
states occurring when he felt overwhelmed and helpless.  

During a June 1993 RO hearing, appellant testified that his 
post-traumatic stress disorder had caused him to be out of 
work for almost all of 1991, and that his symptomatology 
included panic attacks.  

On October 1993 VA psychiatric examination, appellant 
reported being employed as a bank program analyst since 1970.  
His complaints included survivor guilt, intrusive thoughts, 
sleep difficulties, flashbacks, an inability to tolerate 
working with anyone, and experiencing stress in job 
situations.  He had approximately three-months work 
absenteeism during the past year due to his psychiatric 
symptoms.  Clinically, affect was anxious.  Speech was 
logical, relevant, and coherent.  Memory, reasoning, insight, 
and judgment were adequate.  Very poor social adaptation was 
noted.  

By an April 1994 hearing officer decision/rating decision, 
the evaluation for post-traumatic stress disorder was 
increased from 10 percent to 30 percent, effective July 1, 
1991.  

VA clinical records indicated that in the mid-1990's, 
appellant's symptoms included anxiety, depression, and panic 
attacks.  

An August 1996 written statement from appellant's bank 
employer, describing the effect appellant's psychological 
condition had on career advancement, reported that appellant 
was most effective when left alone to perform his daily 
activities; and that his opportunity for advancement was 
greatly reduced.  

With respect to the period from November 7, 1996 to August 1, 
1999, VA clinical records indicated that in November 1997, 
appellant continued experiencing panic attacks.  He worked 
during hours when no one was around, in order to avoid 
anxiety.  In June 1999, he reportedly was unable to tolerate 
feelings of being closed in or to travel more than a short 
distance from home.  He felt constantly anxious and his 
symptoms were described as so severe in those situations that 
he would feel jittery, tense, and weak, with difficulty 
breathing.  

June-July 1999 VA hospitalization records revealed that 
appellant was admitted to a VA post-traumatic stress disorder 
residential rehabilitation program.  He complained of 
chronic, severe post-traumatic stress disorder symptoms such 
as irritability, sleep difficulties, inability to be around 
people including at work, short-term memory loss, panic 
attacks, generalized anxiety, and anger.  He reportedly 
stayed home most of the time because he felt his functioning 
was so poor.  He had not worked for the past four months.  
Clinically, appellant's appearance and motor behavior were 
normal and he was cooperative.  He appeared tense and quite 
concerned about possible physical illnesses.  He had suicidal 
ideation without intent.  During the admission, he 
participated in group and individual psychotherapy.  It was 
noted that appellant had severe social and industrial 
inadaptability due to his post-traumatic stress disorder and 
was unemployable for any occupation.  Chronic, severe post-
traumatic stress disorder and a panic disorder were diagnosed 
and a GAF scale score of 35 (on admission and on discharge) 
was assigned.  

A November 2000 employer's questionnaire reported that 
appellant had been employed as a full-time [computer] 
programmer/analyst from April 1970 to December 1999; that no 
job concessions had been made by reason of disability; that 
he had last worked in June 1999; and that he had received 
disability retirement on account of his post-traumatic stress 
disorder.  

With respect to the period on and subsequent to August 1, 
1999, on September 1999 VA psychiatric examination, 
appellant's complaints included anxiety and social isolation.  
Clinically, he appeared alert and correctly oriented.  He 
appeared adequately groomed and was cooperative and 
attentive.  Speech was adequate.  Affect was quite 
constricted.  Judgment appeared fair.  It was noted that 
appellant appeared unable to return to any occupational 
setting due to ongoing post-traumatic stress disorder 
symptomatology.  Severe post-traumatic stress disorder with 
panic anxiety features and specific phobias was diagnosed.  A 
current GAF scale score of 45 was assigned.  

VA clinical records indicated that in May 2001, appellant was 
admitted to a VA post-traumatic stress disorder residential 
rehabilitation program.  He complained of chronic, severe 
post-traumatic stress disorder symptoms such as anxiety, 
depression, sleep difficulties, fatigue, and having few 
friends.  He lived alone.  Clinically, he appeared alert and 
correctly oriented.  Severe post-traumatic stress disorder 
and panic disorder with agoraphobia and phobia of driving 
were diagnosed.  A GAF scale score of 40 was assigned.  In 
October 2001, his mood was depressed and anxious.  Severe 
post-traumatic stress disorder was assessed.  In May 2002, it 
was noted that although his anxiety remained significant and 
he continued to have intrusive recollections and nightmares, 
these were reasonably well controlled with medication.  He 
reported spending a great deal of time redoing a home that he 
owned, and that this had maintained a lot of his focus and 
energy and helped somewhat with his anxiety symptoms.  
Clinically, mood was slightly dysphoric with anxious affect.  
Hygiene/grooming were described as good and speech was clear 
and coherent.  Thoughts were generally coherent and goal-
directed and judgment/insight were fair.  Severe post-
traumatic stress disorder was assessed.  

VA clinical records indicated that in February 2003, 
appellant reported that his post-traumatic stress disorder 
symptoms continued to be controlled with oxazepam.  He had 
chronic intrusive recollections.  Clinically, he appeared 
well-dressed, well-groomed, and had clear, coherent, and 
articulate speech.  Mood was mildly dysphoric and affect was 
mildly anxious.  Cognitive functioning was intact.  Severe 
post-traumatic stress disorder was assessed.  In May 2003, he 
reported some relief of anxiety with medication.  It was 
noted that chronic post-traumatic stress disorder symptoms 
persisted.  Severe post-traumatic stress disorder was 
assessed.  In November 2003, he reportedly was compliant with 
his medication.  His post-traumatic stress disorder symptoms 
included intermittent, intrusive recollections and 
flashbacks.  He tended to be withdrawn.  He was currently 
working on his home.  Clinically, mood was mildly dysphoric 
and affect was anxious/tense.  Thoughts were described as 
generally coherent.  Severe post-traumatic stress disorder 
was assessed.   

The evidentiary record reveals that the GAF Scale scores 
assigned appellant, which ranged from 35 to 45, and other 
clinical evidence, including assessments of a severe post-
traumatic stress disorder in numerous clinical records and 
examinations, are more nearly indicative of a severe degree 
of psychiatric impairment during the periods in question.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein 
the Court explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"

Additionally, the clinical records indicate that appellant 
has anxiety, depression, and post-traumatic stress disorder 
symptomatology, including intrusive recollections and 
nightmares; and apparently has been substantially affected by 
interpersonal problems.  With resolution of all reasonable 
doubt in appellant's favor, the Board finds that the 35-45 
GAF scores, as well as the other clinical findings, more 
nearly approximate the criteria for severe occupational and 
social impairment for the periods in question.  Thus, for the 
aforestated reasons, the Board concludes that it is at least 
as likely as not that his psychiatric disability more nearly 
approximated/approximates the criteria for a 70 percent 
rating, for the periods in question prior, and on and 
subsequent, to November 7, 1996.  However, an evaluation in 
excess of 70 percent for his psychiatric disability for said 
periods would not be warranted, since GAF scores assigned and 
other clinical findings have not more nearly approximated 
total occupational and social impairment, for the aforestated 
reasons.  

In particular, the clinical records do not reveal totally 
incapacitating psychoneurotic symptoms or symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name (among the 
criteria for a 100 percent schedular rating for mental 
illness).  Significantly, although appellant was apparently 
living under self-isolating circumstances, there was no 
indication of an inability to engage in activities of daily 
living; and he did not display any bizarre behavior.  Also, 
it has been indicated that he remained employed full-time for 
decades as a computer programmer/analyst despite the severity 
of his psychiatric disability.  Although he received 
disability retirement in June 1999, his psychiatric 
disability has remained relatively stable.  In fact, he 
recently indicated that he was engaged in activities such as 
working on his home, which apparently was therapeutic in 
terms of reducing his anxiety.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presented/presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  


II.  An Evaluation in Excess of 20 Percent for Status Post 
Arthrotomy and Medial Meniscectomy of the Right Knee with 
Arthritis.

Appellant's service medical records reveal that he reportedly 
twisted his knee as a result of a fall during service and 
underwent an arthrotomy with medial meniscectomy.  On June 
1970 VA examination, his gait was normal.  The right knee was 
unremarkable, except for a 3-inch, healed, surgical scar on 
the medial aspect, status post medial meniscectomy.  An 
August 1970 rating decision granted service connection and 
assigned a noncompensable evaluation for residuals of 
arthrotomy and medial meniscectomy of the right knee.

VA clinical records and examinations in the 1980's indicated 
that appellant's gait was normal.  See, for example, a May 
1988 VA examination report.

On August 1991 VA hospitalization, appellant underwent 
arthroscopic debridement of the right knee due to 
degenerative arthritis.

On March 1992 VA orthopedic examination, appellant had a 
right-sided limp.  He did not utilize a cane.  He was able to 
crouch to about 100 degrees with awkward recovery.  The knee 
was stable.  The knee had 10 degrees' extension and 135 
degrees' flexion with crepitus.  It should be pointed out 
that normal ranges of motion of the knee are considered 0 
degrees' extension and 140 degrees' flexion.  See 38 C.F.R. 
§ 4.71, Plate II, (2004).  

An April 1992 rating decision confirmed a 10 percent 
evaluation for status post arthrotomy and medial meniscectomy 
of the right knee with arthritis.  

VA hospitalization records reveal that in May 1993, appellant 
underwent a high tibial osteotomy of the right knee for 
diagnosed medial compartment arthrosis.  During a June 1993 
RO hearing, appellant testified that he had been out of work 
for two months after knee surgery.

On October 1993 VA orthopedic examination, appellant 
complained of dull, throbbing pain in the lateral aspect of 
the leg and a moderate limp.  Clinically, the right knee 
exhibited 0 degrees' extension and 120 degrees' flexion.  
There was a 20 degree valgus deformity secondary to an 
osteotomy.  A healed arthrotomy scar was noted.  Painful 
range of motion involving the lateral aspect of the knee with 
minimal effusion was noted as probably secondary to retained 
hardware in the knee. 

VA hospitalization records reveal that in December 1994, 
appellant underwent surgical removal of high tibial osteotomy 
hardware from the right knee due to localized pain over the 
prominent hardware.  

On February 1996 VA orthopedic examination, appellant's gait 
was described as normal.  He reportedly had played basketball 
every day.  

On October 1996 VA orthopedic examination, appellant 
complained that he could not straighten out his right knee; 
that the knee was painful with slight swelling; and that he 
experienced pain on bending and straightening out the knee.  
Clinically, the right knee exhibited "-10" degrees' 
extension and 90 degrees' flexion.  There was a well-healed, 
nontender, nonadherent, 6 and 1/2-inch vertical scar over the 
lateral aspect of the patella.  Medial to that scar was a 
well-healed, nontender, nonadherent, 3 and 1/2-inch oblique 
scar.  The right knee had small, well-healed arthroscopy 
scars that measured 3/4-inch in diameter.  Color photographs of 
the right knee were associated with that examination report.  
There was a 20 degree valgus deformity with diffuse 
tenderness especially over the lateral aspect of the knee.  
The knee had minimal soft tissue swelling without joint 
effusion.  Significantly, stress testing revealed no laxity 
of the medial/lateral collateral ligaments.  June 1996 x-rays 
of the knee were noted as showing advanced degenerative joint 
disease, a well-healed tibial osteotomy, and status post 
removal of the osteotomy hardware.  

Subsequent to the Board's February 1998 remand, an August 
1999 rating decision, increased the evaluation for the 
service-connected right knee disability, classified as status 
post arthrotomy and medial meniscectomy of the right knee 
with arthritis, from 10 percent to 20 percent, effective 
August 15, 1991 (coded under Diagnostic Codes 5010, for 
rating traumatic arthritis, and 5259, for rating removal of 
semilunar cartilage).  

Pursuant to the Board's February 1998 remand, an October 1999 
VA orthopedic examination was conducted.  On October 1999 VA 
orthopedic examination, appellant complained that the right 
knee had occasional pain and swelling; that the knee 
occasionally buckled; that he had difficulty 
climbing/descending stairs and walking for any significant 
length of time; and that he was unable to squat, kneel, or 
run.  Bending, twisting, and lifting were activities that 
were reportedly impaired.  Clinically, the right knee had a 
vertical scar over the patella, measuring 2 and 1/2-inches in 
length and 1/4-inch in width.  There was another vertical scar 
over the lateral aspect of the patella, measuring 7-inches in 
length and 1/4-inch in width.  Both scars were described as 
well-healed, nontender, nonadherent, noninflamed, and 
nonkeloidal without skin ulceration or discoloration.  The 
right knee exhibited "80" degrees extension (noted as 
lacking 10 degrees' extension) and flexion was to 120 degrees 
(noted as lacking 10 degrees of full flexion due to pain).  
Slight crepitus on knee extension/flexion with painful motion 
was noted.  Strength was "4/5" on knee extension/flexion.  
There was moderate tenderness at the patella, medially.  No 
swelling/effusion was present.  Patella compression/movement 
elicited a slight degree of pain.  Significantly, stress 
testing revealed no laxity of the anterior cruciate or 
medial/lateral collateral ligaments.  May 1998 x-rays of the 
knee were noted as showing degenerative joint disease with 
postoperative changes.  In a March 2000 addendum, the 
examiner clarified that the decreased extension was not 
caused by pain, fatigability, loss of strength, or 
incoordination, nor were flare-ups involved.  Color 
photographs of the right knee were associated with that 
examination report/addendum.  

On August 1, 2003 VA orthopedic examination, appellant 
complained of right knee pain, stiffness, and some weakness, 
swelling, heat, redness, and instability.  He reported 
fatigability but denied any knee locking.  He alleged having 
approximately 3-5 flare-ups of right knee pain/dysfunction 
per month lasting from 1-4 days, with an estimation (based on 
appellant's description) of knee motion during flare-ups of 
approximately 60 degrees' flexion with lack of 30 degrees' 
extension.  He did not utilize any assistive devices.  He had 
no recurrent dislocation/subluxation of the knee.  He was 
able to perform activities of daily living, such as driving, 
cleaning, cooking; and walking and standing were limited to 
approximately 10-15 minutes and 20-30 minutes, respectively, 
prior to onset of knee pain.  He reportedly had sought 
treatment for the right knee approximately twice over the 
past year.  

On that August 1, 2003 VA orthopedic examination, appellant 
ambulated with a significant limp and with an obvious right 
knee valgus deformity on standing.  There was obvious right 
quadriceps atrophy, swelling and bony prominence, with 20 
degree's valgus deformity of the right knee.  Surgical scars 
were located anterolaterally, measuring 20 cm. in length, and 
anteromedially, measuring 8 cm. in length; and there were 
two, small, 1-cm scars located superiorly and inferiorly to 
the patella.  The skin had no discoloration.  There was some 
crepitus on palpation of the right knee.  There was some pain 
but no significant swelling.  The right quadriceps measured 
3.5 cm. less in circumference than the other quadriceps.  
Measurement of both lower extremities (measured from the 
anterior superior spine of the ilium to the internal 
malleolus of the tibia) revealed that the right leg length 
was 2 cm. less than the other leg.  On active and passive 
range of motion testing (including against resistance and 
after repetitive flexing/extending), the right knee lacked 25 
degrees' extension and flexion was to 100 degrees, without 
pain.  Stress testing revealed that the lateral collateral 
and anterior/posterior cruciate ligaments were stable; and 
that the medial collateral ligament was mildly unstable.  
Anterior/posterior drawer tests and a Lachman's test were 
stable.  An addendum noted that x-rays of the right knee 
revealed osteoarthritic changes.  Diagnoses were right knee 
osteoarthritis with valgus deformity; and mild medial 
collateral ligamentous instability.

By a February 2004 determination (See February 2004 
Supplemental Statement of the Case), the RO assigned separate 
10 percent evaluations each for right knee instability and 
for status post arthrotomy and medial meniscectomy of the 
right knee with arthritis, all effective August 1, 2003 (for 
a combined 20 percent evaluation for the service-connected 
right knee disabilities).  However, in a subsequent May 2004 
determination (See May 2004 Supplemental Statement of the 
Case), the RO decided that its previous action in assigning 
separate evaluations for the service-connected right knee 
disabilities was clearly and unmistakably erroneous, on the 
grounds that the two combined 10 percent evaluations equaled 
only 19 under the combined ratings schedule formula in 
38 C.F.R. § 4.25 and was therefore less than the single 20 
percent evaluation previously in effect.  Consequently, the 
RO in that May 2004 determination restored a single 20 
percent evaluation for status post arthrotomy and medial 
meniscectomy of the right knee with arthritis (coded under 
Diagnostic Codes 5010, for rating traumatic arthritis, and 
5257, for rating other impairment such as instability).  

Traumatic/degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. Part 4, Codes 5003 and 5010.

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.

Limitation of extension of either leg to 10 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  

Since March 1992, October 1993, February and October 1996, 
and October 1999 VA orthopedic examinations reported right 
knee extension as no more than lacking 10 degrees, it is the 
Board's opinion that the criteria for an increased evaluation 
in excess of 20 percent for the right knee disability based 
on limitation of motion due to arthritis were not more nearly 
met under Diagnostic Code 5261 for the period in question, 
since a 30 percent evaluation requires that extension be 
limited to at least 20 degrees.  That degree of limitation of 
extension was not shown by the overall clinical evidence then 
of record.  Additionally, an evaluation in excess of 20 
percent would not be warranted under Diagnostic Code 5260, 
since the March 1992, October 1993, February and October 
1996, and October 1999 VA orthopedic examinations revealed no 
less than 90 degrees' flexion of the right knee.  In fact, 
limitation of flexion did not even meet the criteria for a 
compensable evaluation under Diagnostic Code 5260.

Significantly, a VA General Counsel opinion has held that a 
claimant with arthritis and instability of a knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability.  Specifically, that 
VA General Counsel opinion held that for a knee disorder 
already rated under Diagnostic Code 5257, a claimant could 
have additional disability justifying a separate rating if 
there is limitation of motion under Diagnostic Code 5260 
(limitation of flexion of the leg) or Diagnostic Code 5261 
(limitation of extension of the leg).  A separate rating for 
arthritis can additionally be based on x-ray findings and 
painful motion.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997).  See also VA O.G.C. Prec. Op. No. 9-98 (August 14, 
1998).  Although a right knee osteotomy was performed in 
1993, none of said March 1992, October 1993, February and 
October 1996, and October 1999 VA orthopedic examinations 
revealed any right knee instability.  Significantly, stress 
testing revealed no laxity of any right knee ligaments.  

Thus, it is the Board's opinion that an evaluation in excess 
of the assigned 20 percent for the service-connected right 
knee disability based upon limitation of motion due to 
arthritis would not be warranted based on the aforementioned 
evidentiary record, since the recorded limitation of 
extension or flexion measurements did not meet the criteria 
for a higher evaluation under Diagnostic Code 5260 or 5261, 
nor was instability shown, for the period in question.

However, on August 1, 2003 VA orthopedic examination, 
appellant's right knee disability appeared to have 
significantly worsened.  On that VA orthopedic examination, 
right knee extension was lacking 25 degrees, although flexion 
was to 100 degrees.  Significantly, an estimation (based on 
appellant's description) of knee motion during flare-ups was 
approximately 60 degrees' flexion with lack of 30 degrees' 
extension.  Although limitation of flexion did not even meet 
the criteria for a compensable evaluation under Diagnostic 
Code 5260, it is the Board's opinion that the 25 degrees loss 
of extension with flare-ups up to 30 degrees shown on said 
August 1, 2003 VA orthopedic examination more nearly met the 
criteria for an increased evaluation of 40 percent for the 
right knee disability based on limitation of extension due to 
arthritis under Diagnostic Code 5261.  See 38 C.F.R. § 4.7.  
Additionally, an evaluation in excess of 40 percent would not 
be warranted under Diagnostic Code 5261, since a 50 percent 
evaluation requires that extension be limited to 45 degrees, 
which was not shown or more nearly approximated.  

It should be pointed out that although by a February 2004 
determination (See February 2004 Supplemental Statement of 
the Case), the RO assigned separate 10 percent evaluations 
each for right knee instability and for status post 
arthrotomy and medial meniscectomy of the right knee with 
arthritis, all effective August 1, 2003 (for a combined 20 
percent evaluation for the service-connected right knee 
disabilities), this in effect improperly reduced appellant's 
single 20 percent evaluation that had been in effect based 
solely on limitation of motion with arthritis, since no 
instability had been shown prior to said August 1, 2003 VA 
orthopedic examination in question.  Rather, the RO should 
have assigned a separate 10 percent evaluation for right knee 
instability and not reduced the 20 percent evaluation in 
effect for status post arthrotomy and medial meniscectomy of 
the right knee with arthritis.  

Since said August 1, 2003 VA orthopedic examination revealed 
that appellant had mild laxity of a ligament of the right 
knee, albeit other ligaments were stable, it is the Board's 
opinion that a separate 10 percent evaluation for mild right 
knee instability is warranted.  However, a separate 
evaluation in excess of 10 percent would not be warranted, 
since the negative evidence, including the medical 
description of right knee instability as only slight, 
outweighs any positive evidence.  See also the August 1, 2003 
VA orthopedic examination diagnoses.  

Although appellant experiences painful knee motion as 
alleged, Diagnostic Code 5003 or 5010 for rating arthritis 
specifically encompasses painful motion, since a compensable 
rating thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  Thus, any 
painful knee motion is adequately compensated for under the 
40 percent rating for the service-connected right knee based 
on arthritis.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.10, 4.40, 4.45.  To assign an 
additional separate rating for painful knee motion under 38 
C.F.R. §§ 4.10, 4.40, and/or 4.45, would constitute 
pyramiding, since it would compensate for the same knee pain 
as associated with the service-connected arthritis of that 
knee.  See 38 C.F.R. § 4.14 and Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the right knee has not been clinically shown or 
even approximated, a higher rating would not be in order 
under Diagnostic Code 5256.  

The clinical evidence does not reflect that the service-
connected right knee disability presents such an exceptional 
or unusual disability picture as to warrant consideration of 
an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
particular, the service-connected right knee disability does 
not preclude ambulation nor requires frequent 
hospitalizations.

The separate 40 percent and 10 percent ratings assigned by 
the Board's decision herein for arthritis and instability of 
the right knee more than adequately compensate appellant for 
any painful motion and other associated functional impairment 
of that knee that he may experience.  Thus, since the 
appellant's right knee exhibits considerable ranges of motion 
and no more than slight instability, and does not preclude 
ambulation, although gait is antalgic, the service-connected 
right knee disabilities in question are adequately 
compensated for by the separate 10 percent and 40 percent 
ratings based on limitation of motion due to arthritis and 
instability under Diagnostic Code 5010, for arthritis with 
limitation of motion, and 5257, for instability and/or other 
impairment (thus equaling a combined 50 percent rating, but 
no more, for the right knee under 38 C.F.R. § 4.25).  

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes.  Shortening of either lower extremity of 1- 1/4 to 2 
inches (3.2 to 5.1 cm.) may be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires 2 to 2-1/2 
inches (5.1 to 6.4 cm.) of shortening.  NOTE: Measure both 
lower extremities from anterior superior spine of the ilium 
to the internal malleolus of the tibia.  Not to be combined 
with other ratings for fracture or faulty union in the same 
extremity.  38 C.F.R. Part 4, Code 5275.  Although a right 
knee osteotomy was performed in 1993 and on August 1, 2003 VA 
orthopedic examination, detailed measurements of the leg 
lengths revealed 2 cm. right leg length shortening, a 
compensable evaluation would not be warranted, since a 10 
percent rating under Diagnostic Code 5275 for lower extremity 
shortening requires 1- 1/4 to 2 inches (3.2 to 5.1 cm.) of 
shortening.  Additionally, a separate rating for right leg 
length discrepancy would not be warranted, since appellant's 
disability rating is based on a combined rating and would 
apparently be proscribed by the Note that follows Diagnostic 
Code 5275.

Recently, in VAOPGCPREC 9-2004 (September 17, 2004), the 
General Counsel held that separate ratings under Diagnostic 
Codes 5260 and 5261, for limitation of flexion and extension, 
respectively, could be assigned for disability of the same 
joint.  However, since appellant's right knee limitation of 
flexion does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5260, as previously 
explained, separate ratings based on limitation of flexion 
and extension are not warranted.   

Additionally, all right knee scarring has been clinically 
described as well-healed, nontender, nonadherent, and without 
other functional impairment.  The color photographs 
associated with VA examinations of record do not indicate 
that such scarring is disfiguring.  Regardless, the schedular 
criteria do not rate knee scars on the basis of 
disfigurement.   

The combined 50 percent rating assigned herein by the Board 
for arthritis and instability of the right knee more than 
adequately compensates appellant for any painful motion and 
other associated functional impairment of that knee that he 
may experience.  Parenthetically, the "Amputation Rule" set 
forth in 38 C.F.R. § 4.68 (2004) provides that "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed."  Amputations below the 
knee warrant, at most, a 40 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5160-5173.  Amputation of a 
leg with defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Codes 5163 and 5164.  Thus, since 
the appellant's right knee exhibits considerable ranges of 
motion and does not preclude ambulation, although gait is 
antalgic, the service-connected right knee disability, herein 
assigned by this Board decision a combined 50 percent rating, 
cannot be reasonably characterized as more nearly 
approximating, or equivalent to, amputation above the knee 
joint or a below-the-knee amputation not improvable by 
prosthesis.


ORDER

An evaluation of 70 percent, but no more, for appellant's 
post-traumatic stress disorder, for the periods prior, and on 
and subsequent, to November 7, 1996 and a combined 50 percent 
rating, but no more, for the service-connected right knee 
disability, (based upon a separate 40 percent rating, but no 
more, for limitation of right knee motion due to arthritis 
and a separate 10 percent rating, but no more, for right knee 
instability) are granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


